Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/22 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Motonari Kifune et al (WO 2019/038970) in which we considered U. S. Patent Application: 2020/0144657, as legal English translated document, here after Kifune.
Claim 1 is rejected. Kifune teaches a method for manufacturing an electrode sheet comprising a current collector foil (45), and an electrode mixture layer(32a) and a protective insulating layer (31) disposed adjacent to each other on the current collector foil [abstract, fig. 11A], comprising:
a coating material preparation step of preparing an electrode mixture layer coating material obtained by fluidizing components of the electrode mixture layer along with a solvent [0047] and a protective insulating layer coating material obtained by fluidizing components of the protective insulating layer along with a solvent [0048, fig. 5], a coating step of simultaneously coating the electrode mixture layer coating material on the current collector foil and the protective insulating layer coating material on the current collector foil [fig. 6 and fig. 7, 0050, 0052-0054], adjacent to and in contact with each other in a direction perpendicular to a conveying direction of the current collector fig. [fig. 11A], and
a drying step of drying the electrode mixture layer coating material and the protective insulating layer coating material on the current collector foil after the coating step [0052], wherein
in the coating step, a thickness of the protective insulating layer coating material in coating is made thinner than a thickness of the electrode mixture layer coating material in coating [fig. 11A, 0052], and
there exists a period in which the electrode mixture layer coating material and the protective insulating layer coating material are present, in contact with each other both in a wet state, on the current collector foil, in a time from the coating step to the drying step [0052, fig. 6, fig. 7].
Response to Arguments
Applicant's arguments filed 07/02/22 have been fully considered but they are not persuasive. The new feature of amended claim 1 is taught by fig. 11A of Kinufe reference. Furthermore, Fukumura et al (5834052) teaches simultaneously applying protective layer and electrode layer, when the layers are adjacent and in contact with each other in a direction perpendicular to a conveying direction of the current collector foil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712